                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                         No. 7:02-CR-98-F
                                         No. 7:19-CV-4-F

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )
                                                  )          REASSIGNMENT ORDER
 CARL RAY MCNEIL, JR.,                            )
           Defendant.                             )




       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Terrence W. Boyle, Chief United States

District Judge, for all further proceedings. Senior United States District Judge James C. Fox is no

longer assigned to   th~   case. All future documents shall reflect the revised case numbers of

7:02-CR-98-BO and 7:19-CV-4-BO.



       SO ORDERED. This the 4th day of January, 2019.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
